Citation Nr: 0107213	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  97-33 861A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1967 and from October 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
continued a 30 percent disability rating for PTSD.  
Subsequently, the case was transferred to the RO in Phoenix, 
Arizona.

In July 1999 the Phoenix, Arizona RO, inter alia, granted 
entitlement to a 50 percent disability rating for PTSD.

The Board notes that by correspondence dated in June 2000 the 
veteran withdrew his appeal as to the issues of entitlement 
to service connection for a skin rash as a result of 
herbicide exposure and entitlement to an increased rating for 
right fibular fracture.  In correspondence dated in October 
2000 the veteran withdrew his claim for entitlement to a 
total disability rating based upon individual 
unemployability.  Therefore, the Board finds the issue listed 
on the title page of this decision is the only issue 
presently on appeal.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Review of the claims file reveals that in October 2000 the 
Board received additional documentary evidence not previously 
considered by the RO that is pertinent to the veteran's 
claim.  Although the veteran waived RO consideration for 
evidence submitted in June 2000, he did not waive RO 
consideration of the evidence he submitted in October 2000.  
In addition, the Board notes the veteran's claims file was 
not available for review in conjunction with the most recent 
VA compensation examination in February 1999.  Therefore, the 
Board finds the case must be remanded to the RO for 
additional development.

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless RO 
consideration is expressly waived by an appellant.  See 
38 C.F.R. § 20.1304 (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and severity 
of his service-connected PTSD.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  

The examiner is requested to provide a 
detailed account of the manifestations of 
any present psychiatric disability and to 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  

The examiner must provide an opinion as 
to the overall social and occupational 
impairment caused solely by the veteran's 
service-connected PTSD.  The examiner 
should also provide a Global Assessment 
of Functioning Score (GAF) indicating the 
level of impairment produced by the 
service-connected disability.  In 
addition, the examiner should render an 
opinion whether the service-connected 
PTSD alone prevents employment.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, with consideration given to all 
of the evidence of record, as alluded to 
above.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


